



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Rana, 2014 ONCA 831

DATE: 20141121

DOCKET: M44228 (C58430)

Rouleau, van Rensburg and Pardu JJ.A.

BETWEEN

Kris Rana

Applicant

and

Her Majesty the Queen in right of Province of
    Ontario

Respondent

Kris Rana, acting in person

Amanda Rubaszek, for the respondent

Heard: November 19, 2014

On a motion to review a single judge decision.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to review the decision of Pepall J.A. dismissing her
    request for a stay of her driving prohibition pending her application to the
    Supreme Court of Canada. In our view, this panel does not have jurisdiction
    given that leave has not been obtained under s. 680 of the
Code
.

[2]

As a result, this application is dismissed.


